



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Amrane c. Girlando, 2022 ONCA 53

DATE : 20220124

DOSSIER : C69193

Les juges Roberts, Harvison
    Young et Tzimas (
ad hoc
)

ENTRE

Tahar Amrane

Demandeur/Partie intimée

(Appelant)

et

Daniel Girlando

Défendeur/Auteur de la motion

(Intimé)

Tahar Amrane, en personne

Mathieu Bélanger, pour lintimé

Date de laudience : 25
    novembre 2021

En appel de lordonnance de la juge Andra
    Pollak de la Cour supérieure de lOntario, en date du 31 décembre 2020.

MOTIFS DE LA COUR

[1]

Lappelant, Tahar Amrane, porte en appel la
    décision de la juge Pollak. Elle a donné suite à la motion par écrit de
    lintimé, a radié la déclaration de lappelant sans autorisation de la modifier
    et a rejeté son action.

[2]

Lappelant a intenté son action contre lintimé,
    avocat dune partie opposée que lappelant poursuivait dans deux instances
    judiciaires séparées. Lappelant base son action contre lintimé sur les
    allégations que lintimé na pas répondu à ses courriels concernant la planification
    dune séance de médiation dans ces deux instances, et que lintimé a violé ses
    droits constitutionnels en appelant sa tunique « un habit »,
    méprisant sa religion et sa culture.

[3]

La juge des motions a conclu que lintimé
    navait aucune obligation de diligence envers lappelant. En labsence dune
    telle obligation, qui fonde une cause daction en négligence, elle a conclu que
    la déclaration de lappelant était radicalement et irrémédiablement défectueuse,
    de sorte quaucune modification de la déclaration ne servirait pas à corriger
    les défauts de laction telle que plaidée par lappelant. Elle a également
    conclu que la doctrine de limmunité absolue empêchait lappelant détablir une
    cause daction en délit contre lintimé. Finalement, la juge des motions a
    conclu que puisque les dommages-intérêts réclamés contre lintimé nétaient pas
    reliés à un manquement causé par lintimé, lappelant ne pouvait pas établir
    une cause daction contre lintimé.

[4]

Lappelant a répété les arguments quil a
    présentés devant la juge des motions devant cette court. Il a expliqué que la
    juge des motions na pas pris en considération les faits, les preuves, les
    doctrines, la jurisprudence, lordre éthique et déontologique qui règlemente
    les avocats, et la
Charte canadienne des droits et libertés
. Il essaie
    de lier le prétendu profond manque de respect démontré envers lui par lintimé
    à une relation de proximité, ce quil a décrit comme une proximité plutôt
    morale. En même temps, il reconnaît que lintimé ne le représentait pas.

[5]

Dans le cadre dun appel concernant une
    ordonnance de radiation dune déclaration en vertu de larticle 21.01(1)(b) des
Règles de procédure civile
, R.R.O., règl. 194, la norme de contrôle
    est celle de la décision correcte. En ce qui concerne la décision de la juge de
    motion de ne pas autoriser la modification de la déclaration, il sagit dune
    décision discrétionnaire. En labsence dune erreur manifeste et dominante ou
    dun exercice déraisonnable de cette discrétion, une cour dappel ne peut pas
    intervenir : voir
Conway v. The Law Society of Upper Canada
, 2016
    ONCA 72, 395 D.L.R. (4th) 100, au para. 16; et
Mortazavi v. University of
    Toronto
, 2013 ONCA 655, au para. 3.

[6]

Malgré ses arguments bien présentés, lappelant
    na pas réussi à démontrer d'erreurs dans la décision de la juge des motions
    qui permettent lintervention de cette cour.

[7]

La juge des motions a appliqué des principes de
    droit bien établis. La règle 21.01(1)(b) permet à une partie dans une action de
    demander à un ou une juge, par voie de motion, quun acte de procédure soit
    radié parce quil ne révèle pas une cause daction bien fondée. En lespèce,
    lappelant na pas établi une cause daction bien fondée contre lintimé.

[8]

En rendant sa décision, la juge des motions a
    bien compris les arguments de lappelant. Dans son analyse des arguments, elle
    na fait aucune erreur de fait ni de droit qui permet lintervention de cette
    cour.

[9]

Lappel est donc rejeté avec dépens de 1 900 $,
    y compris tous débours et taxes applicables, en faveur de lintimé.

« L.B.
    Roberts j.c.a. »

« A.
    Harvison Young j.c.a. »

« E.
    Ria Tzimas, J. (ad hoc) »


